         Case: 3:17-cr-00048-jdp Document #: 116 Filed: 10/15/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN


 UNITED STATES OF AMERICA,

          Plaintiff,                                                ORDER
    v.

 BLAIR COOK,                                                     17-cr-48-jdp-1

          Defendant.


         The defendant was sentenced to a four-year term of probation on February 1, 2018,

following his conviction on Count 2 of the superseding indictment in this case. His term

of probation was revoked on November 14, 2019, and he was sentenced to a 14-month

term of imprisonment to be served consecutively to the sentence imposed in Case No. 19-

cr-47-jdp-1.

         Count 2 of the superseding indictment was dismissed, without prejudice, on

October 9, 2020, upon motion of the United States Attorney for the Western District of

Wisconsin, pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure.

         The revocation sentence is hereby vacated because there are no remaining counts of

conviction in this case.

         Entered this 15th day of October 2020.

                                                  BY THE COURT:


                                                  /s/
                                                  _________________________________
                                                  JAMES D. PETERSON
                                                  District Judge


                                             1
